In an action, inter alia, to recover for goods sold and delivered, the defendant appeals from a judgment of the Supreme Court, Nassau County (McCarty, J.), entered July 12, 1995, which, upon an order of the same court granting the plaintiff’s motion for summary judgment, is in favor of the plaintiff and against it in the principal sum of $20,094.82.
Ordered that the judgment is affirmed, with costs.
The evidence submitted in support of the plaintiff’s motion for summary judgment, consisting of an affidavit prepared by the plaintiff’s president and various invoices which the plaintiff sent the defendant, made out a prima facie case that the defendant had failed to pay for goods it purchased from the plaintiff (see, Diversified Application Distrib. Elec. Corp. v Northgate Elec. Corp., 227 AD2d 516 [decided herewith]). The unsubstantiated allegations set forth in the defendant’s submissions, inter alia, to the effect that a contract did not exist between the parties, were insufficient to defeat the motion (see, Zuckerman v City of New York, 49 NY2d 557, 562). Mangano, P. J., Thompson, Florio and McGinity, JJ., concur.